Case: 12-14455    Date Filed: 11/14/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14455
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:11-cr-00202-VMC-EAJ-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MICHAEL ANTHONY PROZER, III,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 14, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 12-14455        Date Filed: 11/14/2013        Page: 2 of 4


       Michael Anthony Prozer, III appeals the inclusion of a 2-level obstruction of

justice enhancement to the calculation of his base-offense level pursuant to

U.S.S.G. § 3C1.1 of the Sentencing Guidelines. The enhancement was

administered when Prozer was found to have violated the terms of his bond and

subsequently lied to the magistrate judge presiding over his bond-revocation

hearing. At sentencing, the Government requested and the district court granted the

2-level enhancement after Prozer pled guilty to seven separate counts relating to

wire, mail, and bank fraud. On appeal, Prozer argues § 3C1.1 is inapplicable to a

bond revocation hearing where the grounds for revocation derive from a separate

offense. After review, 1 we affirm Prozer’s sentence.

       The district court did not err in applying Prozer’s 2-level obstruction

enhancement for lying to the magistrate judge presiding over his hearing. We have

held that giving materially2 false information at a bond hearing is sufficient to

warrant an obstruction enhancement. See United States v. Doe, 661 F.3d 550 (11th

Cir. 2011), cert. denied, 132 S. Ct. 1648 (2012). Further, the commentary to §

3C1.1 states an obstruction enhancement applies when a defendant provides

“materially false information to a . . . magistrate judge.” U.S.S.G. § 3C1.1 cmt.

       1
         We review the district court’s factual findings for clear error and the application of the
Sentencing Guidelines de novo. United States v. Doe, 661 F.3d 550, 565 (11th Cir. 2011), cert.
denied, 132 S. Ct. 1648 (2012).
       2
         Materiality is defined as information that, “if believed, would tend to influence or affect
the issue under determination.” U.S.S.G. § 3C1.1 cmt. n.6. The bar for materiality is
“conspicuously low.” Doe, 661 F.3d at 566. Prozer’s lies qualify as material under this standard.
                                                     2
                Case: 12-14455       Date Filed: 11/14/2013      Page: 3 of 4


n.4(F). Prozer’s argument that the obstruction enhancement should not apply

because his lies are wholly unrelated to his offense fails. The bond revocation

hearing would have been impossible without Prozer first committing wire, mail,

and bank fraud. Further, in fashioning § 3C1.1, the Sentencing Commission

intended the provision to encompass any obstruction during the prosecution of the

offense. See U.S.S.G. supp. to app. C, Amend. 693 (2006); see also Doe, 661 F.3d

at 566.

       Finally, Prozer argues the district court’s failure to make specific findings of

fact regarding the reasoning for his obstruction enhancement must result in the

reversal of the enhancement. This argument also fails. It is true the district court

“should note specifically what each defendant did, why that conduct warrants the

enhancement, and, if applicable, how that conduct actually hindered the

investigation or prosecution of the offense.” United States v. Alpert, 28 F.3d 1104,

1108 (11th Cir. 1994) (en banc). However, where the record visibly reflects the

basis for the enhancement and supports it, 3 the obstruction enhancement will stand.

United States v. Taylor, 88 F.3d 938, 944 (11th Cir. 1996). The record reveals

Prozer lied at his bond revocation hearing and the district court had sufficient



       3
        Prozer’s reliance on United States v. Banks is misplaced. 347 F.3d 1266 (11th Cir.
2003). Banks’ conduct required an actual hindrance to the investigation occur. Id. at 1270; see
U.S.S.G. § 3C1.1 cmt. n.5(A). Lies to a magistrate judge have no such requirement. See U.S.S.G.
§ 3C1.1 cmt. n.4(F).
                                                  3
              Case: 12-14455    Date Filed: 11/14/2013   Page: 4 of 4


reason to grant the Government’s request for a 2-level obstruction enhancement.

Thus, Prozer’s sentence is affirmed.

      AFFIRMED.




                                            4